UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
v. Criminal Action No. 08-342 (RWR)

FRANK REDDICK,

Defendant.

`r`/\r`.r\g\r`z`z`r

QBQEB

On October 24, 20l2, defendant Frank Reddick, with counsel,
appeared before Magistrate Judge Robinson for a preliminary
hearing on a violation of supervised release. Magistrate Judge
Robinson, in her report and recommendation to the Court, stated
that “[d]efendant, through counsel, conceded the alleged
violation.” Report and Recommendation at 2 (October 25, 20l2).
Magistrate Judge Robinson also stated that, “[a]ll parties
represented that they are in agreement as to the sentence, and
that they waive a final hearing on the violation of supervised
release.” lQ; In addition, Reddick signed a waiver of his right
to a final hearing on the violation of supervised release and
asked that the Court adopt Magistrate Judge Robinson's Report and
Recommendation.

In light of the defendant's waiver of a final hearing on the
violation of supervised release, and there being no filed
objections to Magistrate Judge Robinson's report and

recommendation, it is therefore

_ 2 _

ORDERED that Magistrate Judge Robinson's Report and
Recommendation be, and hereby is, ACCEPTED. The defendant's
supervised release is revoked, and the defendant is sentenced to
18 months of incarceration to run consecutively to the
defendant's sentence in Criminal Action No. 12-l48, to be
followed by a term of supervised release of 36 months to run
concurrently with defendant's term of supervised release in
Criminal Action No. 12-l48.

5/1~

SIGNED this day of December, 20l2.

/Uz/YMML»/

RICHARD W. ROBERTS
United States District Judge